         Case 1:18-cv-00594-CRC Document 50 Filed 10/08/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
------------------------------------ x
PROCESS AND INDUSTRIAL
DEVELOPMENTS LIMITED,                :

                              Petitioner,             :

v.                                                    :
                                                            Civil Action No. 18-cv-00594-CRC
FEDERAL REPUBLIC OF NIGERIA and    :
MINISTRY OF PETROLEUM RESOURCES OF
THE FEDERAL REPUBLIC OF NIGERIA,   :

                     Respondents.    :
------------------------------------ x

                     PETITIONER’S RESPONSE TO
              RESPONDENTS’ NOTICE TO THIS COURT OF THE
       RECENT JUDGMENT OF THE HIGH COURT OF JUSTICE IN LONDON

       Petitioner Process & Industrial Developments Limited (“P&ID”) respectfully submits this

Response to the filing by Respondents Defendants Federal Republic of Nigeria and the Ministry

of Petroleum Resources of the Federal Republic of Nigeria (together “Nigeria”) of the “Notice to

This Court of the Recent Judgment of the High Court of Justice in London” dated October 2, 2020

(Dkt. No. 48) (“Notice”).

       Nigeria’s Notice brings to the Court’s attention a recent interlocutory decision by the High

Court of Justice for England and Wales (the “English High Court”), which extended the time

within which Nigeria can apply to set aside the arbitration award that P&ID obtained against

Nigeria in 2017. See Dkt. No. 48-1 ¶ 277 (“For the reasons given, I grant Nigeria’s applications

for an extension of time and relief from sanctions.”). Although Nigeria alleges that the arbitration

award was obtained through fraud (which P&ID denies), this interlocutory decision did not

determine that a fraud had in fact occurred. See id. ¶ 4 (“It is not my function at this preliminary




                                                 1
          Case 1:18-cv-00594-CRC Document 50 Filed 10/08/20 Page 2 of 4




stage to decide whether a fraud took place.”). Rather, on the basis of only written evidence, and

without any witnesses having been subject to cross-examination, the English High Court found

only that Nigeria had established a prima facie case of fraud on the part of P&ID, and referred to

Nigeria’s prima facie case as “strong” in relation to certain allegations against P&ID. The English

High Court thus did not set aside the award but simply allowed Nigeria to apply to do so even

though the time to bring such a challenge had long since expired. In order for the English High

Court to set aside the award, Nigeria will have to prove its allegations at trial.

       Apart from that, Nigeria’s Notice offers little of substance to the Court. While P&ID

reserves all rights with respect to the arguments implied by the Notice, P&ID respectfully writes

the Court to clarify a few important issues.

       First, Nigeria’s Notice has no bearing on the pending Motion to Dismiss that has been fully

briefed since September 2, 2020, and Nigeria does not claim otherwise. As the Court is aware,

Nigeria’s Motion to Dismiss relies on the argument that the Court lacks jurisdiction under the

Foreign Sovereign Immunities Act (“FSIA”) because a Nigerian court purportedly set aside the

Tribunal’s Award on Liability. Although P&ID informed this Court in its opposition to the Motion

to Dismiss that Nigeria had recently applied to the English court for permission to apply to set

aside the Final Award (Dkt. No. 44 at 16), Nigeria did not until now argue that those proceedings

would have any effect on this action. On the contrary, Nigeria took the position that the English

courts “could not vacate the Award” because, according to Nigeria, “the Arbitration was not seated

in London and was not governed by the English Arbitration Act and therefore English courts did

not have supervisory jurisdiction over the Arbitration under Article V(1)(e) of the New York

Convention.” Dkt. No. 46 at 14. Further, the English High Court’s previous judgment—which

held that the Final Award is enforceable in England and Wales, and upon which P&ID relied in




                                                  2
         Case 1:18-cv-00594-CRC Document 50 Filed 10/08/20 Page 3 of 4




opposing the Motion to Dismiss—has not been disturbed. Accordingly, the recent decision by the

English High Court does not impact the pending Motion to Dismiss, which P&ID has respectfully

asked this Court to deny.

       Second, Nigeria’s Notice does not explain why this “action should be dismissed without

prejudice” on account of an interlocutory decision. See Notice at 3. (Nor is the Notice a proper

motion that could request such relief, see LCvR 7.) As stated above, the English High Court has

not set aside the Final Award (or any earlier award by the Tribunal) and it will not do so unless

and until Nigeria can prove its fraud allegations at trial. P&ID denies those allegations—which

are a politically motivated effort by Nigeria to avoid paying the Final Award—and it looks forward

to presenting its case to the English High Court, where Nigeria’s evidence will be scrutinized and

its witnesses subject to cross-examination.

       Third, Nigeria’s claimed urgency in filing this notice before meeting and conferring with

P&ID is disingenuous. Nigeria could have brought the September 4, 2020 English High Court

decision to this Court’s attention weeks ago, but it chose not to do so. P&ID’s counsel is prepared

to meet and confer with Nigeria’s new counsel, but Nigeria’s Notice has no bearing on these

proceedings.

Dated: October 8, 2020
       Washington, D.C.
                                                 Respectfully Submitted,

                                                 /s/ Michael S. Kim
                                                 Michael S. Kim
                                                     D.C. Bar No. 1032401
                                                     michael.kim@kobrekim.com

                                                 Josef M. Klazen
                                                     D.C. Bar No. 1003749
                                                     josef.klazen@kobrekim.com
                                                 KOBRE & KIM LLP
                                                 1919 M Street NW



                                                3
Case 1:18-cv-00594-CRC Document 50 Filed 10/08/20 Page 4 of 4




                              Washington, DC 20036
                              Tel. +1 202 664 1900

                              Darryl G. Stein
                                 D.D.C. Bar ID No. NY0338
                                 darryl.stein@kobrekim.com

                              Christopher Cogburn
                                  (admitted pro hac vice)
                                  christopher.cogburn@kobrekim.com
                              KOBRE & KIM LLP
                              800 Third Ave.
                              New York, NY 10022
                              Tel. +1 212 488 1200

                              Attorneys for Petitioner Process and Industrial
                              Developments Limited




                              4
